Case 1:17-cv-00289-JMS-MJD Document 220 Filed 03/28/19 Page 1 of 2 PageID #: 2886




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


  MICHAEL RAY STAFFORD,                            )
  CHARLES SMITH and DOUGLAS SMITH,                 )
                                                   )
                      Plaintiffs,                  )
                                                   )
        v.                                         )      Case No. 1:17-cv-289-JMS-MJD
                                                   )
  ROBERT E. CARTER, JR., et al.,                   )
                                                   )
                                                   )
                      Defendants.                  )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        The parties, by their respective counsel, hereby stipulate that the Defendant, WEXFORD OF

  INDIANA, LLC, are dismissed with prejudice.


                                            Respectfully submitted,

                                            KATZ KORIN CUNNINGHAM, PC


                                            /s/ Douglass R. Bitner
                                            Douglass R. Bitner, Attorney No. 34981-49
                                            KATZ KORIN CUNNINGHAM PC
                                            The Emelie Building
                                            334 N. Senate Avenue
                                            Indianapolis, IN 46204
                                            Office (317) 464-1100
                                            Direct (317) 396-2565
                                            Fax (317) 464-1111
                                            Email: dbitner@kkclegal.com
                                            Attorney for Wexford of Indiana, LLC


                                            /s/ Mark W. Sniderman
                                            Mark W. Sniderman, Attorney No. 26599-49
                                            FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
Case 1:17-cv-00289-JMS-MJD Document 220 Filed 03/28/19 Page 2 of 2 PageID #: 2887




                                              /s/ Jonathan P. Nagy
                                              Jonathan P. Nagy, Attorney No. 20975-49
                                              INDIANA ATTORNEY GENERAL



                                  CERTIFICATE OF SERVICE

         I certify that on March 28, 2019, a copy of the foregoing Stipulation for Dismissal was filed

  electronically using the Indiana E-Filing System (IEFS). Notice of this filing was served upon the

  following person(s) via the IEFS:

          Mark W. Sniderman                             Carrie L. Kinsella
          FINDLING PARK CONYERS                         JACKSON LEWIS P.C.
          WOODY & SNIDERMAN, PC                         carrie.kinsella@jacksonlewis.com
          msniderman@findlingpark.com

          Robert A. Katz                                Jessica L. Liss
          IU McKINNEY SCHOOL OF LAW                     JACKSON LEWIS P.C.
          rokatz@iu.edu                                 jessica.liss@jacksonlewis.com

          Aleksandrina P. Pratt                         Melissa K. Taft
          INDIANA ATTORNEY GENERAL                      JACKSON LEWIS P.C.
          aleksandrina.pratt@atg.in.gov                 melissa.taft@jacksonlewis.com

          Benjamin M. Jones                             Scott James Preston
          INDIANA ATTORNEY GENERAL                      JACKSON LEWIS P.C.
          benjamin.jones@atg.in.gov                     scott.preston@jacksonlweis.com

          Jonathan P. Nagy                              William R. Lunsford
          INDIANA ATTORNEY GENERAL                      MAYNARD COOPER & GALE PC
          jonathan.nagy@atg.in.gov                      blunsford@maynardcooper.com

          Kelly S. Thompson                             Jarrod A. Malone
          INDIANA ATTORNEY GENERAL                      KATZ KORIN CUNNINGHAM, PC
          kelly.thompson@atg.in.gov                     jmalone@kkclegal.com



                                              /s/ Douglass R. Bitner
                                              Douglass R. Bitner




                                                   2
